Citation Nr: 1623220	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated as 10 percent prior to August 23, 2013, and 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from April 1959 to October 1959 and from June 11, 1963, to June 23, 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010, March 2011, and April 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

The Board has broadened and recharacterized the first issue on the title page to ensure consideration of all psychiatric diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, entitlement to a TDIU has been raised by the record and is a component of the instant appeal.  See the Veteran's October 2013 VA Form 21-8940; see also Rice v. Shinseki, 22 Vet. App. 447, 453   (2009) (holding that TDIU is an element of all appeals of an increased rating and must be addressed if the possibility of the Veteran's unemployability is raised by the record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior to the certification of the appeal to the Board and subsequent to the December 2011 Statement of the Case (SOC) addressing the service connection issue on appeal and the September 2013 SOCs addressing the increased rating issues on appeal, the AOJ obtained and associated with the claims file additional pertinent evidence in the form of VA treatment records and a June 2014 VA medical examination report and addendum.  In June 2014, the AOJ issued a memorandum indicating that a Supplemental SOC (SSOC) was not required to address the foregoing medical evidence.  However, pursuant to 38 C.F.R. § 19.31, a SSOC must be furnished to a veteran when, as is the case here, additional pertinent evidence is received after a SOC has been issued and prior to the certification of the appeal to the Board.  Thus, a remand is necessary for the AOJ to issue a SSOC. 

Accordingly, the case is REMANDED for the following action:

Issue a SSOC to the Veteran pertaining to the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to higher ratings for degenerative disc disease of the lumbar spine and left lower extremity radiculopathy, and entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

